DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of of U.S. Patent No. 10,762,681 B2 in view of Jin US2004/0263514 A1.
The claims of the instant are a broader version of the patent claims and the independent claims (claims 1, 8 and 15) differ from the patent claims in that they require: generate a map based upon the shape of the one or more buildings and the representation of the shadow, as modified to have the shape corresponding to the shape of the one or more buildings and the independent claims (1, 8 and 15) of the patent teach: cause presentation or storage of the building layer representing the one or more buildings and a shadow layer representing the shadow having the shape corresponding to the shape of the one or more buildings.
 Jin teaches: generate a map based upon the shape of the one or more buildings (Jin see par. 8). Combining generate a map based upon the shape of the one or more buildings as taught by Jin with the patent would have yielded predictable results; the motivation being to address the problems with the prior art in that when generating a map, extracting a building region can be applied only to a building whose roof shape has a simple structure such as a flat roof shape [par. 7]. 
Instant: 16/942,243
Patent: 10,762,681 B2
1. A map generation system comprising processing circuitry and at least one memory 
extract pixel values from a raster image of one or more buildings;
process the pixel values so as to retain pixel values determined to be representative of a shadow while eliminating other pixel values;
modify a representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings such that the representation of the shadow, as modified, has a shape corresponding to the shape of the one or more buildings; and
generate a map based upon the shape of the one or more buildings and the representation of the shadow, as modified, to have the shape corresponding to the shape of the one or more buildings.



2. A map generation system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow by:
translating a representation of the one or more buildings toward an edge of the representation of the shadow; and
modifying the pixel values of respective pixels of the shadow to more closely align the edge of the representation of the shadow with the translated representation of the one or more buildings.
3. A map generation system according to claim 2 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to translate the representation of the one or more buildings by translating the representation of the one or more buildings based upon a height of the one or more buildings.
4. A map generation system according to claim 3 wherein the at least one memory and the 
5. A map generation system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow by eliminating one or more portions of the representation of the shadow that represent one or more objects other than the one or more buildings.
6. A map generation system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings such that the representation of 
7. A map generation system according to claim 1 wherein the at least one memory and the computer program code are further configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow based upon a two dimensional footprint representing the shape of each of the one or more buildings.

8. A method comprising:
extracting pixel values from a raster image of one or more buildings;
processing the pixel values so as to retain pixel values determined to be representative of a shadow while eliminating other pixel values;
modifying a representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings such that the representation of the shadow, as modified, has a shape corresponding to the shape of the one or more buildings; and



9. A method according to claim 8 wherein modifying the representation of the shadow comprises:
translating a representation of the one or more buildings toward an edge of the representation of the shadow; and
modifying the pixel values of respective pixels of the representation of the shadow to more closely align the edge of the representation of the shadow with the translated representation of the one or more buildings.
10. A method according to claim 9 wherein translating the representation of the one or more buildings comprises translating the representation of the one or more buildings based upon a height of the one or more buildings.
11. A method according to claim 10 wherein translating the representation of the one or more buildings further comprises translating the representation of a respective building based upon an average height of the respective building.
12. A method according to claim 8 wherein modifying the representation of the shadow comprises eliminating one or more portions of the representation of the shadow that represent one or more objects other than the one or more buildings.
13. A method according to claim 8 wherein modifying the representation of the shadow comprises modifying the pixel values of respective pixels based upon a shape of the one or more buildings such that the representation of the shadow, as modified, has an identical shape to the shape of the one or more buildings.
14. A method according to claim 8 wherein modifying the representation of the shadow comprises modifying the representation of the shadow based upon a two dimensional footprint 
15. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to:
extract pixel values from a raster image of one or more buildings;
process the pixel values so as to retain pixel values determined to be representative of a shadow;
modify a representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings such that the representation of the shadow, as modified, has a shape corresponding to the shape of the one or more buildings; and
generate a map based upon the shape of the one or more buildings and the representation of the shadow, as modified, to have the shape 



16. A computer program product according to claim 15 wherein the program code instructions configured to modify the representation of the shadow comprise program code instructions configured to:
translate a representation of the one or more buildings toward an edge of the representation of the shadow; and
modify the pixel values of respective pixels of the shadow to more closely align the edge of the representation of the shadow with the translated representation of the one or more buildings.
17. A computer program product according to claim 16 wherein the program code instructions configured to translate the representation of the one or more buildings comprise program code instructions configured to translate the representation of the one or 
18. A computer program product according to claim 17 wherein the program code instructions configured to translate the representation of the one or more buildings further comprise program code instructions configured to translate the representation of a respective building based upon an average height of the respective building.
19. A computer program product according to claim 15 wherein the program code instructions configured to modify the shadow comprise program code instructions configured to eliminate one or more portions of the representation of the shadow that represent one or more objects other than the one or more buildings.
20. A computer program product according to claim 15 wherein the program code instructions configured to modify the representation of the shadow comprise program code instructions configured to modify the pixel values of respective pixels based upon a shape of 


extract pixel values from a raster image of one or more buildings;
process the pixel values so as to retain pixel values within a predefined range while eliminating other pixel values, wherein the pixel values that are retained as a result of being within the predefined range represent a shadow;
modify a representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings as defined by a building layer such that the representation of the shadow, as modified, has a shape corresponding to the shape of the one or more buildings; and
cause presentation or storage of the building layer representing the one or more buildings and a shadow layer representing the shadow having the shape corresponding to the shape of the one or more buildings.

translating a representation of the one or more buildings toward an edge of the representation of the shadow; and
modifying the pixel values of respective pixels of the shadow to more closely align the edge of the representation of the shadow with the translated representation of the one or more buildings.
3. A map generation system according to claim 2 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to translate the representation of the one or more buildings by translating the representation of the one or more buildings based upon a height of the one or more buildings.
4. A map generation system according to claim 3 wherein the at least one memory and the 
5. A map generation system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow by eliminating one or more portions of the representation of the shadow that represent one or more objects other than the one or more buildings.
6. A map generation system according to claim 1 wherein the at least one memory and the computer program code are configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings such that the representation of 
7. A map generation system according to claim 1 wherein the at least one memory and the computer program code are further configured to, with the processing circuitry, cause the map generation system to modify the representation of the shadow by accessing the building layer that defines a two dimensional footprint representing the shape of each of the one or more buildings.
8. A method comprising:
extracting pixel values from a raster image of one or more buildings;
processing the pixel values so as to retain pixel values within a predefined range while eliminating other pixel values, wherein the pixel values that are retained as a result of being within the predefined range represent a shadow;
modifying a representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings as defined by a building layer such that the representation of the shadow, as modified, has a 
causing presentation or storage of the building layer representing the one or more buildings and a shadow layer representing the shadow having the shape corresponding to the shape of the one or more buildings.
9. A method according to claim 8 wherein modifying the representation of the shadow comprises:
translating a representation of the one or more buildings toward an edge of the representation of the shadow; and
modifying the pixel values of respective pixels of the representation of the shadow to more closely align the edge of the representation of the shadow with the translated representation of the one or more buildings.
10. A method according to claim 9 wherein translating the representation of the one or more buildings comprises translating the representation of the one or more buildings based upon a height of the one or more buildings.

12. A method according to claim 8 wherein modifying the representation of the shadow comprises eliminating one or more portions of the representation of the shadow that represent one or more objects other than the one or more buildings.
13. A method according to claim 8 wherein modifying the representation of the shadow comprises modifying the pixel values of respective pixels based upon a shape of the one or more buildings such that the representation of the shadow, as modified, has an identical shape to the shape of the one or more buildings.
14. A method according to claim 8 further comprising accessing the building layer that defines a two dimensional footprint representing the shape of each of the one or more buildings.



15. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to:
extract pixel values from a raster image of one or more buildings;
process the pixel values so as to retain pixel values within a predefined range while eliminating other pixel values, wherein the pixel values that are retained as a result of being within the predefined range represent a shadow;
modify a representation of the shadow by modifying the pixel values of respective pixels based upon a shape of the one or more buildings as defined by a building layer such that the representation of the shadow, as modified, has a shape corresponding to the shape of the one or more buildings; and

16. A computer program product according to claim 15 wherein the program code instructions configured to modify the representation of the shadow comprise program code instructions configured to:
translate a representation of the one or more buildings toward an edge of the representation of the shadow; and
modify the pixel values of respective pixels of the shadow to more closely align the edge of the representation of the shadow with the translated representation of the one or more buildings.
17. A computer program product according to claim 16 wherein the program code instructions configured to translate the representation of the one or more buildings comprise program code instructions configured to translate the representation of the one or 
18. A computer program product according to claim 17 wherein the program code instructions configured to translate the representation of the one or more buildings further comprise program code instructions configured to translate the representation of a respective building based upon an average height of the respective building.
19. A computer program product according to claim 15 wherein the program code instructions configured to modify the shadow comprise program code instructions configured to eliminate one or more portions of the representation of the shadow that represent one or more objects other than the one or more buildings.
20. A computer program product according to claim 15 wherein the program code instructions configured to modify the representation of the shadow comprise program code instructions configured to modify the pixel values of respective pixels based upon a shape of .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIM US20070115284A1, SATOH US20020123841A1 and JONES US20150187128A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612